Exhibit 10.3

 

$85 MILLION SENIOR SECURED

DEBTOR-IN-POSSESSION NOTES FACILITY

SUMMARY OF TERMS AND CONDITIONS

This Summary of Terms and Conditions (the “Term Sheet”) outlines certain terms
of a proposed DIP Facility (as defined below).  This Term Sheet was prepared for
discussion purposes only and does not constitute an offer, agreement, or
commitment to enter into the DIP Facility, the Operative DIP Facility Documents
(as defined below), or any other business transaction.  The terms and conditions
of this proposed Term Sheet may be modified or supplemented by the DIP
Noteholders in their sole discretion at any time and from time to time during
the course of discussions as a result of changed market conditions or otherwise.
This proposed Term Sheet is not exhaustive as to all of the terms and conditions
that would govern the transactions described herein.

 

 

Debtors

Real Industry, Inc. (“RII”), Real Alloy Intermediate Holdings, LLC
(“Intermediate Holding”), Real Alloy Holding, Inc. and certain of its direct and
indirect subsidiaries (collectively, the “Debtors” and exclusive of RII,
collectively, the “DIP Debtors”)) shall file jointly administered cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

Issuer

Real Alloy Holding, Inc. (the “Issuer”).

Guarantors

The DIP Facility will be guaranteed jointly and severally by all of the DIP
Debtors, including all of the entities that are issuers of, or that guarantee,
the Prepetition Notes (as defined below), including Intermediate Holding (the
“Guarantors”).

DIP Notes Trustee

DIP Collateral Trustee

Before the Bankruptcy Court hearing to consider approval of the DIP Facility on
a final basis, the Required DIP Noteholders (as defined below) shall select a
trustee for the DIP Facility (in such capacity, the “DIP Notes Trustee”) and a
collateral trustee for the DIP Facility (in such capacity, the “DIP Collateral
Trustee,” and together with the DIP Notes Trustee, the “DIP Trustees”).  For the
avoidance of doubt, the same entity may serve as both DIP Notes Trustee and DIP
Collateral Trustee.  Any references to the DIP Notes Trustee or DIP Collateral
Trustee herein shall be disregarded to the extent the DIP Notes Trustee or DIP
Collateral Trustee, as applicable, has not yet been appointed.  

DIP Noteholders

Investment funds and accounts managed by DDJ Capital Management, LLC (the “DDJ
Noteholders”) and any other holders of DIP Notes (as defined below) purchased
under the DIP Notes Purchase Agreement (as defined below) (collectively, the
“DIP Noteholders”).

“Required DIP Noteholders” shall mean (i) the DIP Noteholders holding a majority
of the outstanding DIP Obligations, and (ii), for so

 







--------------------------------------------------------------------------------

 



 

 

long as the DDJ Noteholders hold any DIP Obligations, the DDJ Noteholders.

Subject to the entry of the Interim DIP Order and the other conditions described
herein, the DDJ Noteholders and certain other Holders of the Prepetition Notes
(as defined below) who execute the DIP Notes Purchase Agreement prior to the
initial closing under the DIP Facility and fund their share of the Interim
Commitments (together with the DDJ Noteholders, the “Backstop DIP Noteholders”)
shall commit to backstop the full amount of the DIP Facility on the terms set
forth herein and the Operative DIP Facility Documents. Holders of the
Prepetition Notes, other than the DIP Backstop Noteholders, shall be permitted
to become DIP Noteholders pursuant to syndication procedures acceptable to the
Required DIP Noteholders (“DIP Syndication Procedures”), with each holder of
Prepetition Notes, other than the Backstop DIP Noteholders, entitled to a
percentage of the Total Aggregate Commitments (as defined below) equal to the
percentage of Prepetition Notes held by such holder measured against the
aggregate principal amount of Prepetition Notes outstanding as of the Petition
Date (as defined below), provided that such holders of Prepetition Notes consent
to the DIP Facility and transactions contemplated herein.  The Backstop DIP
Noteholders shall retain any commitments under the DIP Facility to which the
other holders of the Prepetition Notes fail to subscribe in accordance with the
protocol set forth above.  The DIP Debtors, at their expense, will retain an
information agent acceptable to the Required DIP Noteholders and otherwise
cooperate and provide assistance in connection with the administration and
implementation of the DIP Syndication Procedures.  Unless the Required DIP
Noteholders otherwise agree, the DIP Syndication Procedures shall be effectuated
so that the eligible Prepetition Noteholders that elect to participate in the
DIP Notes Facility will hold the same percentage of funded and unfunded
commitments under Total Aggregate Commitment but without requiring any DIP
Noteholder to directly transfer any portion of its DIP Notes to any Prepetition
Noteholder.

Control by Required DIP Noteholders

The DIP Trustees shall take direction from and act in accordance with the
instructions of the Required DIP Noteholders, who shall be authorized to amend
or modify the terms of any Operative DIP Facility Documents (as defined below)
and to consent to, and release any and all liens on the DIP Collateral (as
defined below) in connection with, asset sales or other dispositions of DIP
Collateral (including pursuant to section 363 of the Bankruptcy Code or pursuant
to a chapter 11 plan), except for the following limitations, which shall require
approval of all DIP Noteholders directly affected thereby:

(A)   reduce the principal of, rate of interest on or any fees with respect to
the New Money DIP Notes (as defined below) or forgive any principal, interest
(other than any default portion thereof) or fees with respect to any New Money
DIP Notes or payment of the foregoing in full, in cash, when due;

 





2

--------------------------------------------------------------------------------

 



 

(B)   postpone the date fixed for, or waive, any payment of principal or
interest (provided that the Required DIP Noteholders shall be permitted to
extend the Maturity Date (as defined below) and to control (or agree to forbear
with respect to) any exercise of remedies in connection with any and all Events
of Default (as defined below));

 

(C)   alter any applicable pro rata sharing or allocation of payments or
proceeds of DIP Collateral provisions;

 

(D)   change the definition of the term Required DIP Noteholders;

 

(E)   convert the DIP Obligations into any exit financing facility for the DIP
Debtors; or

 

(F)    consent to the assignment, delegation or other transfer by any of the
Issuer or Guarantors of any of its rights and obligations under any Operative
DIP Facility Documents or release the Issuer or Guarantors of their respective
payment obligations under the Operative DIP Facility Documents.

 

Prepetition Notes Indenture

That certain Indenture dated as of January 8, 2015 (as amended or otherwise
modified from time to time, the “Prepetition Notes Indenture” and together with
the other “Note Documents” (as defined in the Prepetition Notes Indenture, the
“Prepetition Notes Documents”), among the Issuer (as defined therein), the
Guarantors (as defined therein), Wilmington Trust, National Association, as
trustee and collateral trustee (in such capacities, the “Prepetition Notes
Trustee”), providing for the issuance of 10.000% senior secured notes due 2019
(the “Prepetition Notes” and the “Notes Obligations” (as defined in the
Prepetition Notes Indenture) the “Prepetition Notes Obligations”).  Capitalized
terms used, but not otherwise defined, herein shall have their respective
meanings as set forth in the Prepetition Notes Indenture. 

Prepetition ABL Agreement

That certain Revolving Credit Agreement, dated as of March 14, 2017 (as amended
or otherwise modified from time to time, the “Prepetition ABL Agreement,” and
the Obligations as defined therein, the “Prepetition ABL Obligations”), among
the Borrowers (as defined therein), the Borrower Representative (as defined
therein), the other Credit Parties (as defined therein) party thereto, Bank of
America, N.A., as administrative agent (the “Prepetition ABL Agent”), and the
lenders party thereto (the “Prepetition ABL Lenders”).

DIP ABL Facility

The DIP Facility is conditioned upon certain of the DIP Debtors’ entry into a
debtor-in-possession credit facility with the Prepetition ABL Agent and all or
certain of the Prepetition ABL Lenders (or a similar facility asset based
facility with alternative an agent (the “DIP ABL Agent”) and lenders secured by
comparable collateral as the Prepetition ABL Obligations) (the “DIP ABL
Facility”), which DIP

 





3

--------------------------------------------------------------------------------

 



 

 

 

ABL Facility may roll up the Prepetition ABL Obligations (such rolled up
obligations, the “Roll Up DIP ABL Obligations,” and the other obligations under
the DIP ABL Facility, the “New Money DIP ABL Obligations”) under which the DIP
Debtors shall be permitted to draw as of the closing, subject to the borrowing
base (calculated in the manner set forth in the Prepetition ABL Agreement,
subject to a $7.5 million block, to be automatically reduced to $5 million upon
court approval of a Stalking Horse Bid that provides for payment in full of the
DIP ABL Facility and Prepetition ABL Obligations and is otherwise on terms and
conditions reasonably acceptable to the DIP ABL Agent and the Prepetition ABL
Agent).

Intercreditor Agreement

The Prepetition Notes Trustee, the Prepetition ABL Agent, the Issuer, and
Intermediate Holding are party to that certain Intercreditor Agreement, dated as
of February 27, 2015 (as amended or modified from time to time, including
pursuant to the Interim DIP Order, the “Intercreditor Agreement”).

DIP Facility

A senior secured debtor-in-possession notes facility (the “DIP Facility”
including the Debtor DIP Notes Facility and the Discretionary Foreign Subsidiary
DIP Notes Facility) with a maximum principal availability of $85,000,000 (the
“Total Aggregate Commitment” and the notes thereunder, the “New Money DIP
Notes”) comprised of (A) $65,000,000 of New Money DIP Notes, the proceeds of
which shall be used exclusively to fund the operations of the DIP Debtors (the
“Debtor DIP Notes Facility”), and (B) an amount determined by the Required DIP
Noteholders in their sole discretion, of up to $20,000,000 of New Money DIP
Notes to be used exclusively to fund the operations of the DIP Debtors’
non-Debtor foreign subsidiaries (the “Discretionary Foreign Subsidiary DIP Notes
Facility”) to be made available as follows: (a) up to $50,000,000 million (the
“Interim Commitments”), (i) $40 million of which shall be made available as part
of the Debtor DIP Notes Facility not later than one business day following the
entry of the Interim DIP Order (as defined below), with $5,000,000 of such
amount deposited in the Proceeds Account (as defined below) and (ii) $10 million
of which shall be part of the of the Discretionary Foreign Subsidiary DIP Notes
Facility and funded only if and when and in such amounts at the Required DIP
Noteholders may determine from time to time, and (b) the remainder of the Total
Aggregate Commitment (the “Final Commitments”) made available in delayed draws,
each in an amount of no less than $5,000,000 and increments over such amount of
$1,000,000, commencing one business day following the entry of the Final DIP
Order (as defined below), in each case, subject to (y) delivery to the DIP
Collateral Trustee and the DIP Noteholders of written notice of the DIP Debtors’
borrowing request at least three (3) business days prior to the requested date
of borrowing and (z) the other terms and conditions described herein and in the
Operative DIP

 





4

--------------------------------------------------------------------------------

 



 

Facility Documents (as defined below) and in accordance with the Budget (as
defined below).

The proceeds of all New Money DIP Notes (with the exception of $35,000,000
funded under the Interim Commitments as part of the Debtor DIP Notes Facility,
which shall be transferred directly to the DIP Debtors) made by the DIP
Noteholders to the DIP Debtors under the DIP Facility shall be deposited in a
segregated account under the control of the DIP Collateral Trustee (the
“Proceeds Account”), subject to withdrawals in minimum increments of $500,000,
with the consent of the Required DIP Noteholders, by the DIP Debtors (x) on
delivery to the DIP Collateral Trustee and the Required DIP Noteholders two
business days prior to the proposed withdrawal date of (i) a schedule setting
forth the disbursements to be funded from the funds to be withdrawn, which
disbursements shall be due or become due during the seven (7) calendar days
following such withdrawal and (ii) an officer’s certificate specifying the
amount of the withdrawal, and certifying that (A) the funds to be withdrawn
shall be used only to disbursements permitted pursuant to the Budget, subject to
permitted variances, (B) the DIP ABL Facility is fully drawn as of the date of
the withdrawal request, (C) no Default or Event of Default (each as defined
below) has occurred and is continuing at the time of such withdrawal, and (D)
the representations and warranties in the Operative DIP Facility Documents shall
be true and correct in all material respects (or in the case of representations
and warranties with a “materiality” qualifier, true and correct in all respects)
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been correct in all material respects of such earlier date.  Upon
consummation of any Sale (as defined below), all amounts in the Proceeds Account
shall be distributed ratably to the DIP Noteholders and/or holders of the
Prepetition Notes, as the case may be, for application (subject to the
Carve-Out): first to the New Money DIP Obligations (as defined below), second to
the Roll Up Obligations (as defined below), and third to the Prepetition Notes
Obligations.  The term “New Money DIP Obligations” shall mean all New Money DIP
Notes and all interest, costs, expenses, and  other charges in respect thereof,
and for avoidance of doubt, “New Money DIP Obligations” shall exclude the
Roll-Up Obligations.

The New Money DIP Notes will be issued under and in accordance with the terms of
a debtor-in-possession notes purchase agreement (the “DIP Notes Purchase
Agreement”) and the other definitive documentation with respect to the New Money
DIP Obligations (in each case, in form and substance acceptable to the DIP
Trustees and Required DIP Noteholders and, collectively with the DIP Notes
Purchase Agreement and the related security and other documents, the “New Money
DIP Facility Documents”). 

Roll Up Obligations

Subject to the entry of the Final DIP Order (as defined below), there shall also
be a deemed roll-up of all Notes Obligations owed under, and as defined in, the
Prepetition Notes Indenture (all such rolled-up





5

--------------------------------------------------------------------------------

 



 

 

Notes Obligations, the “Roll-Up Obligations,” and together with the New Money
DIP Obligations, the “DIP Obligations”) and held by the DIP Noteholders (or
affiliates thereof), in an amount equal to two times (2.0x) their respective
share of the Total Aggregate Commitment under the DIP Facility.  For avoidance
of doubt, the aggregate principal amount of the Roll-Up Obligations shall be
$170 million.

As provided in the “Security and Priority” section of this Term Sheet, the New
Money DIP Obligations (and the liens securing them) shall be senior to the
Roll-Up Obligations (and the liens and superpriority administrative claims
securing or otherwise supporting them) in all respects.

To effectuate the rollup of the Roll-Up Obligations, the Prepetition Notes
Indenture shall be amended and new notes (the “Roll-Up Notes” and together with
the New Money DIP Notes, the “DIP Notes”) will be issued under a supplemental
indenture pursuant to the Prepetition Notes Indenture (the “Roll-Up Notes
Supplemental Indenture” and collectively with all amendments (including
amendments to the Prepetition Notes Documents) and the related security and
other documents related thereto and necessary or expedient to effectuate the
rollup of the Roll-Up Obligations, the “Roll-Up DIP Facility Documents”) in
exchange for the Prepetition Notes Obligations that constitute Roll-Up
Obligations.  The Roll-Up DIP Facility Documents shall provide that the terms
and conditions of the Roll-Up Notes are substantially similar to the Prepetition
Notes, except: (i) as concerns priority as described in the “Security and
Priority” section of this Term Sheet, (ii) the Maturity Date of the Roll-Up
Notes shall be the same as the New Money DIP Notes, and (iii) the Roll-Up Notes
Supplemental Indenture shall include cross-defaults for any defaults under the
New Money DIP Facility Documents.  The Roll-Up Notes Supplemental Indenture
shall be filed with the Bankruptcy Court not less than three (3) days prior to
the hearing to approve the DIP Facility on a final basis.

As used herein, the “Operative DIP Facility Documents” means the New Money DIP
Facility Documents, the Roll-Up DIP Facility Documents, and the related security
and other documents (in each case, in form and substance acceptable to the DIP
Trustees and Required DIP Noteholders).

Other than being offered the priorities, benefits, and protections as set forth
in the DIP Orders (as defined below) and the other Roll-Up DIP Facility
Documents, the roll-up of the “Notes Obligations” (as defined in the Prepetition
Notes Indenture, the “Prepetition Notes Obligations”) into the Roll-Up
Obligations shall not constitute a novation or a refinancing of the Prepetition
Notes Obligations, all Prepetition Notes Obligations shall remain outstanding
under, and subject to, the Prepetition Notes Documents (as amended by the
Roll-Up DIP Facility Documents), and the Roll-Up Notes shall remain entitled to
vote under the Prepetition Notes Indenture, and the Prepetition Notes and
Roll-Up Notes held by the DIP Noteholders

 





6

--------------------------------------------------------------------------------

 



 

 

shall be voted by such parties consistent with the direction of the Required DIP
Noteholders. 

Interest Rate

New Money DIP Notes: 11.5%.  From and after the occurrence and during the
continuance of an Event of Default, additional interest shall accrue at a rate
of 2%.  Interest on the New Money DIP Loans shall be paid monthly.

Roll-Up DIP Notes: same as Prepetition Notes; provided that interest accruing on
the Roll-Up Notes shall be payable upon the Termination Date.

Fees

Each DIP Noteholder shall receive a closing fee (the “Closing Fee”) in the
amount of 1.5% of its commitments with respect to New Money DIP Obligations
under the DIP Facility.

In exchange for the commitment by the Backstop DIP Noteholders to fund and
backstop the DIP Facility as well as such other DIP Noteholders who execute the
DIP Notes Purchase Agreement prior to the initial closing under the DIP Facility
and fund their share of the Interim Commitments, such DIP Noteholders shall be
entitled to a backstop fee of 3.5% (the “Backstop Fee”) of the Total Aggregate
Commitment.

Each Closing Fee and each Backstop Fee shall be paid in connection with each
purchase of DIP Notes by netting such Closing Fee or Backstop Fee from the
amount funded by the applicable DIP Noteholder.

Purpose

The borrowings under the DIP Facility will be used in accordance with the Budget
(as defined below) (a) to pay costs of administration of the Chapter 11 Cases,
(b) to make payments pursuant to any interim or final order entered by the
Bankruptcy Court pursuant to any “first day” motions and any related orders (the
“First Day Orders”), provided, that the form and substance of such First Day
Orders shall be reasonably acceptable to the DIP Collateral Trustee and Required
DIP Noteholders, (c) to make payments required under the Operative DIP Facility
Documents (as defined below), and (d) to fund working capital needs of the DIP
Debtors; provided, that (x) while any DIP Obligations are outstanding,
intercompany advances to any person or entity other than the Issuer or
Guarantors shall be prohibited, except (i) to RII as expressly set forth in the
Budget (as defined below) for purposes of funding the DIP Debtors’ share of
certain shared services or (ii) with the express written consent of the Required
DIP Noteholders (including any discretionary advances under the Discretionary
Foreign Subsidiary DIP Notes Facility), and (y) in no event will proceeds of the
DIP Facility be used to repay the Prepetition ABL Obligations or any obligations
under the DIP ABL Facility (other than proceeds of New Money DIP Notes issued
pursuant to that portion of the Interim Commitments (as defined below) relating
to the Debtor DIP Notes Facility). 

 





7

--------------------------------------------------------------------------------

 



 

 

Maturity Date and Termination Date

The maturity date (the “Maturity Date”) shall be the earlier to occur of (a) the
date that is six (6) months after the commencement of the Chapter 11 Cases,
subject to extension with the consent of the DIP Debtors, the DIP Trustees, and
the Required DIP Noteholders, and (b) the consummation of the Sale (as defined
below). The termination date (the “Termination Date”) shall be the date of the
Required DIP Lenders’ or DIP Notes Trustee’s written notice to the Issuer of the
occurrence of the Termination Date, which may be delivered at any time after the
occurrence and during the continuance of an Event of Default under the DIP
Facility in accordance with the Operative DIP Facility Documents.  Upon the
occurrence and during the continuance of the Termination Date, the ability to
make withdrawals from the Proceeds Account and the consensual use of Cash
Collateral (as defined below), exclusive of funds in the Proceeds Account, shall
terminate five (5) days thereafter, and the funds in the Proceeds Account shall
then be remitted to the DIP Collateral Trustee or the DIP Notes Trustee upon
demand by the DIP Collateral Trustee, the DIP Notes Trustee, or the Required DIP
Noteholders for application to the DIP Obligations in accordance with the
“Application of Payments” section of this Term Sheet until paid in full and then
to the Prepetition Notes Obligations in accordance with the provisions of the
Prepetition Notes Documents.

Voluntary Prepayments/Redemptions

The Issuer may prepay and redeem, at any time without premium or penalty, New
Money DIP Notes; provided, that each such partial redemption shall be in a
minimum amount to be agreed to by the DIP Notes Trustee.  Any amount redeemed
may not be reborrowed or repurchased.

 

Mandatory Prepayments/Redemptions

The Operative DIP Facility Documents will contain customary mandatory
prepayments/redemptions for financings of this type, including, without
limitation, 100% of the net cash proceeds from asset sales or series of related
asset sales (including casualty and condemnation events), 100% of net cash
proceeds from the issuance of post-petition indebtedness or equity, and 100% of
extraordinary receipts, in each case with respect to the foregoing subject to
customary carve-outs and exceptions to be agreed.  Any amount
repaid/prepaid/redeemed may not be reborrowed.  Any such mandatory
prepayments/redemptions shall be applied to the DIP Obligations in accordance
with the “Application of Payments” section of this Term Sheet.

 

Application of Payments

Subject to the Carve-Out (as defined below) and the Intercreditor Agreement, all
proceeds resulting from any transaction not in the ordinary course of the DIP
Debtors’ businesses (including, without limitation, the Sale (as defined below),
or any other disposition or liquidation of assets or Collateral), and all
proceeds of any voluntary prepayment/redemptions or mandatory
prepayment/redemptions and any other payment on account of the DIP
Super-Priority Claim (as defined below) or any DIP Lien on any DIP Collateral
(as each term is defined below), shall be applied to the DIP Obligations until
paid

 





8

--------------------------------------------------------------------------------

 



 

 

 

 

in full and then to the Prepetition Notes Obligations in accordance with the
provisions of the Prepetition Notes Documents; provided that, for the avoidance
of doubt, the foregoing shall be subject to the priority of the DIP Obligations
(and the liens securing them) relative to the New Money ABL Obligations and the
Roll Up DIP ABL Obligations as set forth in the DIP Order then in effect.

Security and Priority

Subject to the Carve-Out, the DIP Obligations and obligations under the DIP ABL
Facility (a) will be entitled to super-priority claim status pursuant to section
364(c)(1) of the Bankruptcy Code (the “DIP Super-Priority Claim”), which shall
be (i)  pari passu as between each other, (ii) senior to all other
administrative expense claims, including any administrative expense claims
provided as adequate protection to any party, and (b) will be secured by liens
on all assets of the DIP Debtors (the “DIP Collateral”) having the following
priorities:

(A)as to DIP Collateral that does not constitute North America ABL Priority
Collateral or Notes Priority Collateral (each as defined in the Intercreditor
Agreement), including, subject to the entry of the Final Order, proceeds of the
DIP Debtors’ claims and causes of action under sections 502(d), 544, 545, 547,
548, 550 and 553 of the Bankruptcy Code and any other avoidance or similar
action under the Bankruptcy Code or similar state or municipal law and the
proceeds of each of the foregoing (collectively, the “Avoidance Actions,” which
for avoidance of doubt, excludes DIP Debtors’ claims and causes of action under
section 549 of the Bankruptcy Code or similar state or municipal law and the
proceeds of each of the foregoing), whether received by judgment, settlement, or
otherwise—first, on a pari passu basis, the liens securing the DIP Notes and the
DIP ABL Facility (with the relative priorities of the liens securing the New
Money DIP Notes and the Roll Up DIP Notes as otherwise set forth herein);
second, the adequate protection liens securing the Prepetition Notes
Obligations; and third, the adequate protection liens securing the Prepetition
ABL Obligations;

(B)as to the DIP ABL Priority Collateral1—first, any Liens that are (1) in
existence on the Petition Date (as defined below), (2) either perfected as of
the

 

--------------------------------------------------------------------------------

1 “DIP ABL Priority Collateral” shall have the meaning given to the term “North
America ABL Priority Collateral” under the Intercreditor Agreement, as such term
is amended pursuant to the following sentence.  Clause (viii) of the term “North
America ABL Priority Collateral” set forth in the Intercreditor Agreement is
hereby amended and restated as the following:  “(viii) all proceeds and products
of any or all of the foregoing in whatever form received, but excluding any
property that is directly acquired prior to the termination of the commitments
under the DIP ABL Facility and acceleration of the DIP ABL Obligations or the
DIP Notes Purchase Agreement and the acceleration of the DIP Notes Obligations
with cash proceeds of any North America ABL Priority Collateral and does not
otherwise constitute North America ABL Priority Collateral upon its acquisition;
provided that capitalized terms used in this clause (viii) but not otherwise
defined in this Agreement shall have the meanings ascribed to such terms in the
interim order approving debtor-in-possession financing from certain of the
Claimholders entered in the chapter 11 cases of Holdings, the Company, and the
Grantors.”

 





9

--------------------------------------------------------------------------------

 



 

 

Petition Date or perfected subsequent to the Petition Date solely to the extent
permitted by section 546(b) of the Bankruptcy Code, and (3) permitted under the
Prepetition Notes Documents and the Prepetition ABL Documents and senior in
priority to the Liens in favor of Prepetition Notes Secured Parties and the
Prepetition ABL Secured Parties after giving effect to any intercreditor or
subordination agreement (the “Prepetition Prior Liens”); second, the liens
securing the DIP ABL Obligations; third, any liens securing the Prepetition ABL
Obligations, including adequate protection liens; fourth, the liens securing the
New Money DIP Notes; fifth, the liens securing the Roll Up DIP Notes; and sixth,
any liens securing the Prepetition Notes Obligations, including adequate
protection liens; and

(C)as to all DIP Notes Priority Collateral2—first, any Prepetition Prior Liens;
second, the liens securing the New Money DIP Notes; third, the liens securing
the Roll Up DIP Notes; fourth, any liens securing the Prepetition Notes
Obligations, including adequate protection liens; fifth, the liens securing the
DIP ABL Obligations; and sixth, any liens securing  the Prepetition ABL
Obligations, including adequate protection liens.

For the avoidance of doubt, DIP Collateral shall include, without limitation:
(1) all cash, cash equivalents, deposit accounts, securities accounts, accounts,
other receivables, chattel paper, contract rights, inventory (wherever located),
instruments, documents, securities (whether or not marketable) and investment
property (including, without limitation, all of the issued and outstanding
capital stock and each of the Issuer’s and the Guarantors’ domestic subsidiaries
and 66.6% of the voting stock of such entities’ foreign subsidiaries),
furniture, fixtures, equipment, franchise rights, trade names, trademarks,
servicemarks, copyrights, patents, intellectual property, general intangibles,
rights to the payment of money (including, without limitation, tax refunds and
any other extraordinary payments), supporting obligations, guarantees, letter of
credit rights, commercial tort claims, causes of action and all substitutions,
books and records related to the foregoing, accessions and proceeds of the
foregoing, wherever located, including insurance or other proceeds; (2) all
owned real property interests and all proceeds of leased real property;
(3) subject to the entry of a final order, the proceeds of any avoidance actions
brought pursuant to sections 502(4), 544, 545,

 

--------------------------------------------------------------------------------

2 “DIP Notes Priority Collateral” shall have the meaning given to the term
“Notes Priority Collateral” under the Intercreditor Agreement, as such term is
amended pursuant to the following sentence.  Clause (xi) of the term “Notes
Priority Collateral” set forth in the Intercreditor Agreement is hereby amended
and restated as the following:  “(xi) all proceeds and products of any or all of
the foregoing in whatever form received, but excluding any property that is
directly acquired prior to the termination of the commitments under the DIP ABL
Facility and acceleration of the DIP ABL Obligations or the DIP Notes Purchase
Agreement and the acceleration of the DIP Notes Obligations with cash proceeds
of any Notes Priority Collateral and does not otherwise constitute Notes
Priority Collateral upon its acquisition; provided that capitalized terms used
in this clause (xi) but not otherwise defined in this Agreement shall have the
meanings ascribed to such terms in the interim order approving
debtor-in-possession financing from certain of the Claimholders entered in the
chapter 11 cases of Holdings, the Company, and the Grantors.”

 





10

--------------------------------------------------------------------------------

 



 

 

547, 548, 549 (except as set forth in clause (4) below), 551, 553(b), 732(2) or
742(2) of the Bankruptcy Code; (4) the proceeds of any avoidance actions brought
pursuant to section 549 of the Bankruptcy Code to recover any post-petition
transfer of DIP Collateral or post-petition transfer of proceeds of DIP Notes;
and (5) subject to the entry of a final order, the DIP Debtors’ rights under
section 506(c) of the Bankruptcy Code and the proceeds thereof.  For the
avoidance of doubt, DIP Collateral shall include all the foregoing rights,
property, claims and interests, without regard as to whether such rights,
property, claims and interests came into the DIP Debtors’ estates, or otherwise
arose, after the Petition Date; provided that the DIP Collateral shall not
include 33.4% of the voting stock of the foreign subsidiaries of any of the
Issuer or any Guarantors; provided further that the liens securing the DIP ABL
Facility or the Prepetition ABL Obligations shall not attach to the Proceeds
Account.

Subject to the entry of the Final DIP Order (as defined below), the adequate
protection liens and claims in respect of the Prepetition Notes Obligations
shall not be subject to any rights, claims, charges, or liens arising under
section 506(c).  All DIP Obligations shall not be subject to the equitable
doctrine of marshaling.  None of the New Money DIP Obligations (and subject to
the entry of the Final DIP Order, the Prepetition Notes Obligations) shall be
subject to the “equities of the case” exception under section 552 of the
Bankruptcy Code.

All DIP Protections will survive any conversion of any of the Chapter 11 Cases
to a case under chapter 7 of the Bankruptcy Code or the dismissal of any of the
Chapter 11 Cases.

All DIP Liens authorized and granted pursuant to the DIP Orders entered by the
Bankruptcy Court shall be deemed effective and perfected as of the Petition
Date, and no further filing, notice, or act under applicable law or otherwise
will be required to effect such perfection.  The Issuer and the debtor
Guarantors and the DIP Collateral Trustee may make any filings, deliver any
notices, make recordations, perform any searches, or take any other acts as may
be necessary under state law or other applicable law in order to enforce the
security, perfection, or priority of the DIP Liens as described herein.

Carve-Out:

After the delivery of a notice by the Required DIP Noteholders, the DIP
Collateral Trustee, or the DIP Notes Trustee to the Issuer that an Event of
Default has occurred and is continuing (a “Carve-Out Trigger Notice”), the DIP
Notes Obligations shall be subordinated to: (a) the payment of allowed and
unpaid professional fees and disbursements incurred by the DIP Debtors and any
statutory committees appointed in the Chapter 11 Cases pursuant to section 327
and 1103 of the Bankruptcy Code in an aggregate amount not in excess of
$2,000,000 (the “Carve-Out Amount”), (b) all unpaid professional fees and
disbursements incurred prior to the delivery of

 





11

--------------------------------------------------------------------------------

 



 

the Carve-Out Trigger Notice to the extent allowed by the Bankruptcy Court at
any time, (c) the payment of fees pursuant to 28 U.S.C. § 1930 for allowed
administrative expenses, and (d) in the event the Chapter 11 Cases are converted
to chapter 7 cases, there shall be a separate Carve-Out of $50,000 in the
aggregate that may be used for the reasonable fees and expenses of a chapter 7
trustee (clauses (a), (b), (c) and (d) together, the “Carve-Out”); provided that
the terms “Carve-Out” and “Carve-Out Amount” shall not include any success fee,
financing fee, restructuring fee, transaction fee or similar fee payable to any
of the DIP Debtors’ professionals or committee’s professionals.  Notwithstanding
the foregoing, so long as no Carve-Out Trigger Notice has been issued by the DIP
Notes Trustee or the Required DIP Noteholders, the DIP Debtors shall be
permitted to pay compensation and reimbursement of expenses allowed and payable
under sections 330 and 331 of the Bankruptcy Code but solely to the extent the
same are provided for on a cumulative basis as estimated professional fees and
disbursements in the Budget, as the same may be due and payable and otherwise
allowed and payable by order of the Bankruptcy Court, and the payment of the
same shall not reduce the Carve-Out Amount.  The Carve-Out shall not be deemed
increased if actual fees are higher in fact than the estimates provided in the
Budget.

No portion of the Carve-Out Amount, the proceeds of any DIP Notes, the funds in
the Proceeds Account, or any collateral that constitutes “cash collateral” as
such term is defined in section 363(a) of the Bankruptcy Code securing the
Prepetition Notes Obligations (“Cash Collateral”) may be used to (or support any
other party to) litigate, object to, contest or challenge in any manner or raise
any defenses to the debt or collateral position of the DIP Noteholders, the DIP
Trustees, the Prepetition Notes Trustee, or the holders of the Prepetition
Notes, whether by challenging the validity, extent, amount, perfection,
priority, or enforceability of the indebtedness under the DIP Facility, the
Prepetition Notes Documents, or any related documents, or the validity, extent,
perfection, priority, or enforceability of any mortgage, security interest, or
lien with respect thereto or any other rights or interests or replacement liens
with respect thereto or any other rights or interests of the DIP Trustees, the
DIP Noteholders, the Prepetition Notes Trustee, or the holders of the
Prepetition Notes, or by seeking to subordinate or recharacterize the DIP
Facility (or amounts outstanding thereunder) or the Prepetition Notes Documents
(or amounts outstanding thereunder), or to disallow or avoid any claim,
mortgage, security interest, lien, or replacement lien or by asserting any
claims or causes of action, including, without limitation, any actions under
chapter 5 of the Bankruptcy Code, against the DIP Trustees, the DIP Noteholders,
the Prepetition Notes Trustee, or the holders of the Prepetition Notes, or any
of their respective officers, directors, agents, or employees.

In addition, none of the Carve-Out Amount, proceeds of DIP Notes, nor any Cash
Collateral shall be used in connection with (i)

 





12

--------------------------------------------------------------------------------

 



 

 

 

 

 

preventing, hindering, or delaying enforcement or realization upon the DIP
Collateral by the DIP Noteholders or the DIP Trustees or the exercise of rights
by the DIP Trustees once an Event of Default has occurred and is continuing,
(ii) using or seeking to use Cash Collateral or selling or otherwise disposing
of the DIP Collateral other than as provided herein, (iii) using or seeking to
use any insurance proceeds related to the DIP Collateral without the consent of
the DIP Collateral Trustee; or (iv) incurring indebtedness other than in
accordance with the Budget or other than as permitted in the Operative DIP
Facility Documents.  None of the Carve-Out Amount, proceeds of DIP Notes, nor
any Cash Collateral shall be used in connection with (i) preventing, hindering,
or delaying enforcement or realization upon the “Collateral” (as defined in the
Prepetition Notes Indenture, the “Prepetition Notes Collateral”) by the
Prepetition Notes Trustee or the holders of the Prepetition Notes or the
exercise of rights by Prepetition Notes Trustee once an Event of Default has
occurred and is continuing, (ii) using, seeking to use, selling, or otherwise
disposing of any Prepetition Notes Collateral other than as provided herein, or
(iii) using or seeking to use any insurance proceeds related to the Prepetition
Notes Collateral without the consent of the Prepetition Notes Trustee.

For the avoidance of doubt, only the (i) the liens securing, and the
superpriority claims in respect of, the DIP Note Obligations and the Prepetition
Notes Obligations, and (ii) the liens on all DIP Collateral, other than North
America ABL Priority Collateral, securing the obligations under the DIP ABL
Facility and the Prepetition ABL Facility and the superpriority claims in
respect of such obligations shall be subject and subordinate to the Carve-Out.

Cash Management:

Subject to approval by the Bankruptcy Court, after commencement of the Chapter
11 Cases, the DIP Debtors shall use a cash management system that is the same as
or substantially similar to its cash management system in effect prior to such
date, provided,  however, the DIP Debtors shall establish the Proceeds Account
and all proceeds of the DIP Notes shall be maintained solely in the Proceeds
Account (except as set forth herein).  Any material changes from such
prepetition cash management system or the Proceeds Account must be acceptable to
the DIP Trustees in their respective sole discretion.3

Conditions Precedent to

Effectiveness:

The Operative DIP Facility Documents will contain conditions precedent (the
“Conditions Precedent”) to the effectiveness of the Operative DIP Facility
Documents as are customary for debtor-in-possession financings of this type,
including.

 

--------------------------------------------------------------------------------

3 Note to Draft: Subject to review of cash management system.  Cash management
arrangements must be acceptable to DDJ.





13

--------------------------------------------------------------------------------

 



 

1.    The filing of the Chapter 11 Cases with the Bankruptcy Court on or before
November 20, 2017 (the date of such filing, the “Petition Date”).

2.    The preparation, authorization, and execution of the Operative DIP
Facility Documents (including a customary closing certificate with respect to
the satisfaction of certain conditions) with respect to the DIP Facility, in
form and substance satisfactory to the DIP Collateral Trustee.

3.    (a) The interim order of the Bankruptcy Court approving the DIP ABL
Facility (the “Interim DIP ABL Order”) in form and substance satisfactory to the
DIP Collateral Trustee and the Required DIP Noteholders shall have been entered
and be in full force and effect, (b) the documentation evidencing or relating to
the DIP ABL Facility shall be in form and substance satisfactory to the DIP
Collateral Trustee and the Required DIP Noteholders, (c) the DIP ABL Facility
shall have closed, and (d) the DIP Debtors shall be permitted to draw under the
DIP ABL Facility, subject to the borrowing base (calculated in the manner set
forth in the Prepetition ABL Agreement, subject to a $7.5 million block, to be
automatically reduced to $5 million upon court approval of a Stalking Horse Bid
that provides for payment in full of the DIP ABL Facility and Prepetition ABL
Obligations.  For the avoidance of doubt, the Interim DIP ABL Order may be the
same order as the Interim DIP Order.

4.    The Chapter 11 Cases of the Debtors shall not have been dismissed or
converted to a case under chapter 7 of the Bankruptcy Code.

5.    No trustee under chapter 11 of the Bankruptcy Code or examiner with
enlarged powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in the Chapter 11 Cases of the
Debtors.

6.    All First Day Orders shall have been entered by the Bankruptcy Court and
shall be reasonably acceptable in form and substance to the DIP Collateral
Trustee.

7.    The Issuer and Guarantors shall have made no payments after the Petition
Date on account of any debt or other claims arising prior to the Petition Date
without the consent of the DIP Collateral Trustee and the Required DIP
Noteholders, or pursuant to the First Day Orders.

8.    Within three business days after the Petition Date (or such later date as
the DIP Collateral Trustee and the Required DIP Noteholders may agree in their
respective sole discretion), the Bankruptcy Court shall have entered an interim
order

 





14

--------------------------------------------------------------------------------

 



 

 

(the “Interim DIP Order”) in form and substance satisfactory to the DIP
Collateral Trustee and the Required DIP Noteholders, which Interim DIP Order
shall, among other things, (a) authorize and approve the DIP Facility on an
interim basis on the terms and conditions provided in the Operative DIP Facility
Documents, including approval of the grant of the DIP Protections, (b) provide
the DIP Collateral Trustee and the DIP Noteholders with customary releases
acceptable to the DIP Collateral Trustee and the Required DIP Noteholders and
such other orders and findings as the DIP Collateral Trustee or the Required DIP
Noteholders may require, (c) provide the adequate protection described in the
“Adequate Protection” section below, (d) provide for the vacation of the
automatic stay without further order of the Bankruptcy Court to permit the
enforcement of the DIP Trustees’ and DIP Noteholders’ remedies under the DIP
Facility and related documents (and with the consent of the DIP Collateral
Trustee, the enforcement of the remedies of the Prepetition Notes Trustee and
the Holders of the Prepetition Notes under the Prepetition Notes Documents),
including without limitation the enforcement, upon five business days’ prior
written notice, of such remedies against the DIP Collateral (or if applicable,
the Prepetition Collateral) following the occurrence of an Event of Default; (e)
prohibit the assertion of claims arising under Section 506(c) of the Bankruptcy
Code or assertion of the “equities of the case” exception of Section 552 of the
Bankruptcy Code, in each case against any or all of the DIP Trustees and the DIP
Noteholders, and, subject to entry of the Final DIP Order, the Prepetition Notes
Trustee and the holders of the Prepetition Notes; (f) require all landlords to
provide access to DIP Collateral and subordinate all landlord’s or other similar
liens to the DIP Liens; (g) find that the DIP Noteholders are extending credit
to the DIP Debtors in good faith within the meaning of Section 364(e) of the
Bankruptcy Code and make such other orders and findings as the DIP Collateral
Trustee or the Required DIP Noteholders may require in connection with the DIP
Trustees, the DIP Noteholders and the DIP Obligations; (h) include stipulations
by the DIP Debtors with respect to the Prepetition Notes Obligations and liens
securing such obligations, establish the Investigation Period (as defined
below), and contain a determination by the Bankruptcy Court that, subject to the
Investigation Period, the Prepetition Notes Obligations constitute legal, valid,
and binding obligations of the DIP Debtors, enforceable in accordance with its
terms and not subject to avoidance, recharacterization, recovery, attack,
off-set, counterclaim, defenses, or claims of any kind pursuant to the
Bankruptcy Code or other applicable law and that the liens securing the
Prepetition Notes Obligations are legal, valid, perfected,

 





15

--------------------------------------------------------------------------------

 



 

 

enforceable, and non-avoidable; (i) recognize the right of the DIP Trustees, DIP
Noteholders, the Prepetition Notes Trustee, and holders of the Prepetition Notes
to credit bid in a sale pursuant to a plan of reorganization or section 363 of
the Bankruptcy Code; and (j) subject to entry of the Final DIP Order, no chapter
11 plan of the DIP Debtors shall provide for the impairment of the Roll-Up
Obligations or the other Prepetition Notes Obligations except with the advance
written consent of a two-thirds majority (by principal amount of Roll-Up Notes
or Prepetition Notes held, as applicable) and a one-half majority (by number of
Roll Up DIP Noteholders or Prepetition Noteholders, as applicable) of the
holders of Roll-Up Notes or the Prepetition Notes, as applicable (for the
avoidance of doubt, the Roll-Up Obligations may be impaired pursuant to a
chapter 11 plan of the DIP Debtors, subject to the foregoing sentence); which
Interim DIP Order shall be in full force and effect, shall not have been
reversed, vacated, or stayed, and shall not have been amended, supplemented or
otherwise modified without the prior written consent of the DIP Collateral
Trustee, the Required DIP Noteholders, and the DIP Notes Trustee, in their
respective sole discretion.

9.    The DIP Debtors shall waive the right to “cram down” the Prepetition Notes
Obligations under section 1129(b) of the Bankruptcy Code without the consent of
the Required DIP Noteholders.

10.  All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the DIP Facility and the approval thereof
shall be in form and substance satisfactory to the DIP Collateral Trustee and
the Required DIP Noteholders.

11.  The entry into the Operative DIP Facility Documents shall not violate any
requirement of law and shall not be enjoined, temporarily, preliminarily, or
permanently.

12.  All fees and expenses (including reasonable and documented out-of-pocket
fees and expenses of counsel) of the DIP Collateral Trustee and the DIP
Noteholders and the Prepetition Notes Trustee on or before the Closing Date
shall have been paid (whether accrued pre-petition or post-petition).

13.  The delivery of a 13-week cash flow projection acceptable to the DIP
Collateral Trustee and the Required DIP Noteholders in all respects (the
“Initial Budget”), which shall be the Budget (as defined below) until modified
in accordance with the procedures described herein.

 





16

--------------------------------------------------------------------------------

 



 

 

14.  The DIP Collateral Trustee shall have a valid and perfected lien on and
security interest in the DIP Collateral with the priority described herein.

15.  Each DIP Noteholder who has requested the same at least five business days
prior to the Closing Date shall have received, at least three business days
prior to the Closing Date, “know your customer” and similar information.

16.  The DIP Collateral Trustee shall have received a borrowing request from the
Issuer in accordance with the terms of the Operative DIP Facility Documents.

17.  The DIP Collateral Trustee shall have received customary officer’s
certificates from the DIP Debtors certifying and attaching organizational
documents, officer incumbency and resolutions authorizing the transactions.

18.  The Intercreditor Agreement shall have been amended on terms and conditions
acceptable to the DIP Collateral Trustee and Required DIP Noteholders.

The Conditions Precedent shall have been met by November 21, 2017 (the “Closing
Date”). 

Conditions Precedent to each Loan

On the funding date of each Loan (a) there shall exist no event of default or
default under the Operative DIP Facility Documents, (b) the representations and
warranties in the Operative DIP Facility Documents shall be true and correct in
all material respects (or in the case of representations and warranties with a
“materiality” qualifier, true and correct in all respects) except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall have been correct
in all material respects of such earlier date, (c) the making of such Loan shall
not violate any requirement of law and shall not be enjoined, temporarily,
preliminarily, or permanently, (d) the making of the Loan shall not result in
the aggregate outstandings under the DIP Facility exceeding the amount
authorized by the Interim DIP Order or the Final DIP Order, as applicable, (e)
the Interim DIP Order and the Final DIP Order, as applicable, shall be in full
force and effect and shall not have been vacated, reversed, or stayed in any
respect or modified or amended in any manner (except, in the case of any such
modifications or amendments, with the consent of the DIP Collateral Trustee, the
Required DIP Noteholders, and the DIP Notes Trustee), (f) the applicable order
of the Bankruptcy Court approving the DIP ABL Facility, whether on an interim
basis or a final basis, shall be in full force and effect and shall not have
been vacated, reversed, or stayed in any respect or modified or amended so as to
be reasonably not acceptable to the DIP Collateral Trustee, the Required DIP
Noteholders, or the DIP Notes Trustee, and no default or event of default under
the DIP ABL Facility shall have

 





17

--------------------------------------------------------------------------------

 



 

 

 

 

occurred and be continuing, and (g) the requisite percentage of holders of the
Prepetition Notes shall have consented to the DIP Facility, including the DIP
Protections.

Investigation and Challenge

Subject to entry of the Final DIP Order, the stipulations of the DIP Debtors and
findings of the Bankruptcy Court (a) that the claims in respect of the
Prepetition Notes Indenture constitute legal, valid, and binding obligations of
the DIP Debtors, enforceable in accordance with its terms and not subject to
avoidance, recharacterization, recovery, attack, off-set, counterclaim,
defenses, or claims of any kind pursuant to the Bankruptcy Code or other
applicable law and (b) that the liens securing the Prepetition Notes Obligations
are legal, valid, perfected, enforceable, and non-avoidable, shall in each case
be subject to a challenge period (the “Investigation Period”) (i) for any
official committee of unsecured creditors (the “Committee”), ending as of the
later of 60 calendar days after the formation of the Committee or 75 calendar
days after the Petition Date, or (ii) for all other parties, ending as of 75
calendar days after the Petition Date.  Any party, including the Committee,
seeking to assert, pursue, or otherwise preserve any claims or causes of action
must have obtained standing to pursue such claims or causes of action and must
have actually commenced suit or other prosecution thereof, in each case within
the challenge period.

No more than $50,000 of Cash Collateral constituting DIP Collateral shall be
used to pay for any fees or expenses incurred by the Committee in investigating
any such claims or causes of action.  In no event shall any Cash Collateral
constituting DIP Collateral be used to pay for any fees or expenses incurred by
the Committee in investigating claims or causes of action related to the DIP
Facility.

To the extent that the Prepetition Notes Obligations or any portion thereof are
found not to constitute valid obligations of the DIP Debtors by a final order
not subject to appeal, the Roll-Up Obligations shall be reduced accordingly and
reinstated as Prepetition Notes Obligations as though the roll-up had not
occurred with respect to such Roll-Up Obligations.

Representations and Warranties

The Operative DIP Facility Documents will contain representations and warranties
as are customary for debtor-in-possession financings of this type (including as
necessary to address the filing and pendency of the Chapter 11 Cases), including
with respect to: valid existence, requisite power, due authorization, no
conflict with applicable law or contractual obligations,  governmental consents,
enforceability of the Operative DIP Facility Documents, financial statements and
projections, no material adverse effect, no restricted junior payments, no
adverse proceedings, taxes, properties, environmental matters, no default under
the Operative DIP Facility Documents or contractual obligations, governmental
regulations, margin stock, employee matters, employee benefit plans, fees,
compliance with law, governmental and other approvals, no material

 





18

--------------------------------------------------------------------------------

 



 

 

 

 

misstatements, PATRIOT Act, communication paths, dealer programs,
non-competition agreements, deposit accounts, anti-terrorism, OFAC and similar
laws, tax status, and the continued effectiveness of the DIP Orders.

Financial Reporting Requirements

On Thursday of each week (beginning on the second Thursday following entry of
the Interim DIP Order), the DIP Debtors shall provide to the DIP Trustees a
variance report in form acceptable to the DIP Trustees (each, a “Variance
Report”) with respect to the four-week period ended the immediately preceding
Friday or, if shorter, the period beginning on the Petition Date and ending on
the immediately preceding Friday (each a “Testing Period”), setting forth (a)
the actual cash receipts and disbursements for such immediately preceding week
on a line-item basis and available cash on hand as of the end of such period,
(b) the variance in dollar amounts of the actual receipts and disbursements for
each weekly period from those reflected for the corresponding period in the
Budget, (c) a description of the nature of any positive or negative variance of
greater than five percent (5%) in any line item, and (d) whether the DIP Debtors
complied with the budget covenants for the applicable testing period.  The DIP
Debtors shall also provide the financial reporting required under the
Prepetition Notes Indenture and the Prepetition ABL Agreement to the DIP
Trustees.

On the first business day of each month, the DIP Debtors shall provide to the
DIP Trustees an updated proposed rolling 13-week cash flow projection (a
“Proposed Budget”).  Upon written confirmation from the DIP Collateral Trustee
or the DIP Notes Trustee that such Proposed Budget is in form and substance
satisfactory to the DIP Collateral Trustee or the DIP Notes Trustee and the
Required DIP Noteholders, such Proposed Budget shall then become the “Budget”
for all purposes.  Until the DIP Collateral Trustee or the DIP Notes Trustee
delivers notice to the Issuer indicating that such Proposed Budget is in form
and substance satisfactory to the DIP Collateral Trustee or the DIP Notes
Trustee and the Required DIP Noteholders, the Budget last approved by the DIP
Collateral Trustee or the DIP Notes Trustee and the Required DIP Noteholders
(the “Budget”) shall continue as the then-effective Budget.  Notwithstanding the
foregoing, after the occurrence and during the continuation of an Event of
Default, the DIP Debtors shall provide an updated Proposed Budget as described
above, but on a weekly basis each Wednesday.

Budget Covenants

The DIP Debtors shall comply with the Budget, subject to the following permitted
variances:  (a) with respect to the “Total Operating Receipts” section of the
Budget, (i) for the first Testing Period, 20%, and (ii) thereafter, 15%, and (b)
with respect to the “Total Operating Disbursements” section of the Budget, (i)
for the first Testing Period, 15%, and (ii) thereafter, 12%.  Compliance with
the Budget shall be tested weekly on a rolling four-week basis; provided that
after the occurrence and during the continuation of an

 





19

--------------------------------------------------------------------------------

 



 

 

 

 

Event of Default, the Budget shall be tested weekly on a weekly basis.  Subject
to such variance, the DIP Debtors shall not be permitted to expend amounts in
excess of the disbursements set forth in the Budget.  Any deviation from the
Budget beyond any applicable permitted variance shall constitute an Event of
Default (as defined below) unless waived in writing by the DIP Collateral
Trustee or the DIP Notes Trustee.  For the avoidance of doubt, any adequate
protection payments (including professional fees) made on account of the
Prepetition ABL Obligations and the payment of the DIP Collateral Trustee’s and
the DDJ Noteholders’, the other Backstop DIP Noteholders and the DIP ABL
Collateral Trustee’s professional fees shall be included in the Budget;
provided,  however, that such included amounts (a) shall not constitute a cap on
the amount of any such payments that the DIP Debtors are obligated to pay and
(b) solely with respect to the professional fees of the DIP Debtors, any
statutory committee appointed in the cases, the DIP Collateral Trustee, the DIP
Notes Trustee, the DDJ Noteholders, the other Backstop DIP Noteholders and the
DIP ABL Collateral Trustee, shall be excluded in any calculations for purposes
of testing compliance with the Budget solely to the extent that such amounts
exceed the projected amount set forth in the Budget. 

Affirmative Covenants

The Operative DIP Facility Documents will contain affirmative covenants, in form
and substance satisfactory to the DIP Collateral Trustee and the DIP Notes
Trustee, as are customary for debtor in possession financings of this type,
including the following:  financial statements and other reports (including
Variance Reports), notice of default or event of default, litigation, ERISA and
events reasonably expected to have a material adverse effect, preservation of
existence, payment of taxes and other obligations, maintenance of properties,
maintenance of insurance, access to properties and inspection rights,
maintenance of books and records, compliance with laws, environmental disclosure
and compliance, additional guarantors and collateral, further assurances,
non-consolidation, cash management systems, activities of management,
maintenance of underwriting guidelines, licenses and permits, key-person life
insurance, maintenance of UL certification, payment of any amounts due as
“adequate protection” (as such term is used in the Bankruptcy Code) for the use
of the collateral securing the Prepetition ABL Obligations and the Prepetition
Notes Obligations and Cash Collateral, delivery of all pleadings, motions, and
other documents filed with the Bankruptcy Court on behalf of the DIP Debtors in
the Chapter 11 Cases to the DIP Collateral Trustee and DIP Notes Trustee and
their counsel, compliance with Budget, compliance with the Milestones (as
defined below), compliance with terms of leaseholds, material contracts,
appraisals, and administration of deposit accounts.

In addition, the Operative DIP Facility Documents will contain an affirmative
covenant by the Issuer and each Guarantor to cause each

 





20

--------------------------------------------------------------------------------

 



 

 

of its direct and indirect subsidiaries to operate in the ordinary course of
business.

Negative Covenants

The Operative DIP Facility Documents will contain negative covenants, in form
and substance satisfactory to the DIP Collateral Trustee and the DIP Notes
Trustee, as are customary for debtor-in-possession financings of this type,
including, without limitation, the following:  limitations on debt and
guarantees, limitations on liens, limitation on granting negative pledges,
limitations on dividends, redemptions and repurchases with respect to capital
stock, limitations on cancellation of debt and on prepayments, redemptions and
repurchases of debt, limitations on restrictions on distributions from
subsidiaries, limitations on investments, loans and advances, limitations on
mergers, consolidations, dispositions and acquisitions, limitations on disposal
of subsidiary interests, limitations on sale and lease-back transactions,
limitations on transactions with affiliates, limitations on changes in business,
limitations on holding company activities, limitations on amendment of
constituent documents and documents governing material indebtedness, limitations
on changes in accounting treatment and reporting practices or the fiscal year,
limitations on cash management changes, limitations on changes to underwriting
guidelines, limitations with respect to acquisition or changes to communication
paths, limitations on activities related to anti-terrorism, OFAC and other
similar laws, limitations on incurring or permitting additional super-priority
claims or the grant of adequate protection (other than as provided herein),
limitations on use of proceeds, and a restriction on capital expenditures (which
will be set to permit any capital expenditures made in accordance with the
Budget, subject to permitted variances).

In addition, the Operative DIP Facility Documents will contain negative
covenants (a) prohibiting any transfers of property of any kind by any of the
DIP Debtors to any of their non-Debtor affiliates and prohibiting any transfer
to RII except as expressly set forth in the Budget to fund the DIP Debtors’
share of certain shared services and (b) prohibiting any of the direct or
indirect subsidiaries of Issuer or the Guarantors from taking any action outside
the ordinary course of business, including without limitation incurrence of
indebtedness, granting of liens or pledges, paying dividends or making other
payments, disposition or acquisition of any assets, the making of investments,
repayment of debt prior to its stated maturity, and other actions to be
identified therein.

Chief Restructuring Officer

For so long as the DIP Facility remains outstanding, unless the Required DIP
Noteholders and the DIP ABL Agent otherwise agree, starting no later than
fourteen (14) calendar days after the Petition Date, the DIP Debtors shall
retain a chief restructuring officer reasonably acceptable to the Required DIP
Noteholders and the DIP ABL Agent (the “CRO”), with such responsibilities and
authority typically provided to chief restructuring officers in chapter 11
cases.  The DIP Noteholders, the DIP Trustees, and the DIP ABL Agent

 





21

--------------------------------------------------------------------------------

 



 

 

shall be entitled to communicate directly with the CRO on any matter relating to
the DIP Debtors, their businesses, or the restructuring process.

Events of Default

The Operative DIP Facility Documents will contain defaults and events of default
(“Defaults” and “Event of Default”, respectively) as are customary for
debtor-in-possession financings of this type, including without limitation, the
events of default listed on Annex A.

Remedies

Upon the occurrence and during the continuance of an Event of Default, (i) the
DIP Collateral Trustee or the DIP Notes Trustee may, in its sole and absolute
discretion, immediately (a) deliver a notice of an Event of Default;
(b) terminate the commitment to make any unfunded portion of the DIP Facility
and refuse any requests by the DIP Debtors for withdrawals from the Proceeds
Account except to fund regular payroll and other expenses critical to keep the
business of the DIP Debtors operating in accordance with the Budget; (c)
terminate the Operative DIP Facility Documents as to any future liability or
obligation of the DIP Trustees and the DIP Noteholders; (d) accelerate the
obligations to repay the DIP Facility, (e) declare the occurrence of the
Termination Date, and/or (f) deliver a notice terminating the DIP Debtors’
ability to withdraw from the Proceeds Account and the DIP Debtors’ consensual
use of Cash Collateral effective five (5) days after such delivery except that
DIP Debtors’ consensual use of Cash Collateral in the Proceeds Account shall
terminate immediately upon notice other than to fund regular payroll and other
expenses critical to keep the business of the DIP Debtors operating in
accordance with the Budget, and (ii) the automatic stay of section 362 of the
Bankruptcy Code shall be terminated five (5) days after the DIP Collateral
Trustee or DIP Notes Trustee delivers a notice of an Event of Default to the DIP
Debtors, without further order of the Bankruptcy Court and without the need for
filing any motion for relief from the automatic stay or any other pleading, for
the purpose of permitting the DIP Collateral Trustee or the DIP Notes Trustee
(or with the consent of the DIP Collateral Trustee, the Prepetition Notes
Trustee and holders of the Prepetition Notes) to do any of the following:  (x)
foreclose on the DIP Collateral (or if applicable, the Prepetition Collateral)
and (y) enforce all of the rights under the Operative DIP Facility Documents (or
if applicable, the Prepetition Notes Documents).  In any hearing on any request
to re-impose or continue the automatic stay of section 362(a) of the Bankruptcy
Code, the only issue that may be raised by any party in opposition thereto shall
be whether, in fact, an Event of Default has occurred and is continuing under
the Operative DIP Facility Documents, and the DIP Debtors shall waive their
right to and shall not be entitled to seek relief, including, without
limitation, under section 105 of the Bankruptcy Code, to the extent that such
relief would in any way impair or restrict the rights and remedies of the DIP
Collateral Trustee, the DIP Notes Trustee, or the DIP Noteholders (or, if
applicable, the Prepetition Notes Trustee and the holders of the Prepetition
Notes) as set forth in the Interim DIP Order

 





22

--------------------------------------------------------------------------------

 



 

 

or Final DIP Order (as applicable) or the Operative DIP Facility Documents (or,
if applicable, the Prepetition Notes Documents).

Adequate Protection

Subject to the Carve-Out, as adequate protection of the interests of the
Prepetition ABL Agent and the Prepetition ABL Lenders in the Notes Priority
Collateral securing their claims under the Prepetition ABL Agreement, the DIP
Debtors shall (i) pay interest and letter of credit fees currently and
reasonable professional fees of the Prepetition ABL Agent and Prepetition ABL
Lenders (whether incurred pre-petition or post-petition), solely using North
America ABL Priority Collateral and not, in any event, funds from the Proceeds
Account or otherwise that constitute proceeds of the DIP Notes, (ii) for
diminution in value, provide for adequate protection replacement liens on the
Notes Priority Collateral, (iii) for diminution in value, provide for
super-priority expenses of administration senior to all other administrative
expense claims (except as set forth in the last sentence of this paragraph), and
(iv) provide such other adequate protection as is agreeable to the Prepetition
ABL Agent and acceptable to the DIP Collateral Trustee, the DIP Notes Trustee,
and the Required DIP Noteholders.

Subject to the Carve-Out, as adequate protection of the interests of the
Prepetition Notes Trustee and the holders of the Prepetition Notes in the
collateral securing their claims under the Prepetition Notes Indenture, the DIP
Debtors shall (i) for diminution in value, provide for adequate protection
replacement liens on the DIP Collateral, and (ii) for diminution in value,
provide for super-priority expenses of administration senior to all other
administrative expense claims (except as set forth in the last sentence of this
paragraph).

The Prepetition Notes Trustee and the holders of the Prepetition Notes shall not
be subject the equitable doctrine of marshaling, and, subject to the entry of
the Final DIP Order (as defined below), shall not be subject to any rights,
claims, charges, or liens arising under section 506(c) or “the equities of the
case” exception of section 552(b) of the Bankruptcy Code.

The New Money DIP Obligations shall be payable in full in cash on the effective
date of any confirmed plan of reorganization of the DIP Debtors except to the
extent otherwise agreed by the DIP Noteholder holding the affect New Money DIP
Obligations.  The Roll Up Obligations shall be payable in full in cash on the
effective date of any confirmed plan of reorganization of the DIP Debtors unless
the holders of two-thirds in amount of all Roll Up Obligations agree, on behalf
of all holders of Roll Up Obligations, to a different treatment.

Final Order

No later than thirty-five (35) calendar days after the Petition Date (or such
later date as the DIP Collateral Trustee and the DIP Notes Trustee may agree in
their respective sole discretion), the Bankruptcy Court shall have entered a
final order authorizing and approving the DIP Facility (the “Final DIP Order,”
and, together

 





23

--------------------------------------------------------------------------------

 



 

 

 

 

with the Interim DIP Order, the “DIP Orders”) and the transactions contemplated
thereby, which shall be in form and substance satisfactory to the DIP Collateral
Trustee, the DIP Notes Trustee, and the Required DIP Noteholders, and shall
include all approvals of the Interim DIP Order as well as those approvals
subject to the entry of the final order, including approval of the Roll-Up
Obligations.

Milestones

The Operative DIP Facility Documents and the DIP Orders shall provide that
failure by the DIP Debtors to meet any of the following milestones
(collectively, the “Milestones”) shall constitute an Event of Default under the
Operative DIP Facility Documents: 4

1.No later than ten (10) calendar days after the Petition Date, the Debtors
shall file a motion (i) to approve the sale of the substantially all of the
Debtors’ assets pursuant to Section 363 of the Bankruptcy Code (the “Sale”), and
(ii) to approve sale and bidding procedures with respect to the Sale, in each
case in form and substance satisfactory to the DIP Collateral Trustee and the
Required DIP Noteholders in their respective sole discretion (the “Sale and Bid
Procedures Motion”).  If the Sale includes any DIP ABL Priority Collateral, such
Sale shall provide for the payment in full in cash of the Prepetition ABL
Obligations and the DIP ABL Obligations at the closing thereof and shall
otherwise be on terms and conditions acceptable to the DIP Collateral Trustee
and the Required DIP Noteholders in their respective sole discretion.

2.No later than fourteen (14) calendar days after the Petition Date, the Debtors
shall have selected and retained, subject to Bankruptcy Court approval, a CRO
reasonably acceptable to the Required DIP Noteholders and the DIP ABL Agent, and
thereafter the Debtors shall use commercially reasonable efforts to obtain such
Bankruptcy Court approval reasonably promptly.

3.No later than thirty-five (35) calendar days after the Petition Date (subject
to the Bankruptcy Court’s calendar), the Bankruptcy Court shall have entered an
order granting the relief requested in the Sale and Bid Procedures Motion (such
order, the “Bidding Procedures Order”), which shall, among other, things,
(a) provide for the DIP Noteholders, at the direction of the Required DIP
Noteholders, and Prepetition Noteholders, at the direction of the requisite
percentage of the Prepetition Notes, to have the right to credit bid in the sale
process for up to the full amount of their DIP Obligations and Prepetition Notes
Obligations, as applicable, and (b) otherwise be acceptable to the DIP ABL
Agent, the DIP Collateral Trustee and the Required DIP Noteholders in their
respective sole discretion.  The Sale shall be conducted pursuant to

 

 

--------------------------------------------------------------------------------

4 Revised to reflect the Milestones in the Interim Order.

 





24

--------------------------------------------------------------------------------

 



 

the bidding procedures as set forth in the Bidding Procedures Order.

4.No later than seventy-five (75) calendar days after the Petition Date, the
Debtors shall select a stalking horse bid acceptable to the ABL Agent, the DIP
Collateral Trustee and the Required DIP Noteholders in connection with a further
auction, which bid shall provide, at a minimum for the payment in full in cash
of all Prepetition ABL Obligations and DIP ABL Obligations  (the “Stalking Horse
Bid”) and obtain Bankruptcy Court approval of the Stalking Horse Bid and related
bid protections, which shall be acceptable to  the DIP Collateral Trustee  and
the Required DIP Noteholders in their respective sole discretion. The Milestone
set forth in this Paragraph may be extended by the Required DIP Noteholders, in
their sole discretion, for up to twenty-five (25) days so long as no Event of
Default has occurred, and it may be waived by the Required DIP Noteholders, in
their sole discretion, if they have made a bid for all or substantially all of
Debtors’ assets (including the DIP ABL Priority Collateral) and such bid would
otherwise meet the terms of a DIP Noteholders Credit Bid (as defined below).

5.No later than one hundred and thirty (130) calendar days after the Petition
Date, the Debtors shall conduct an auction for substantially all of their assets
(the “Auction”) in accordance with the Bidding Procedures Order.

6.No later than one (1) calendar day after the Auction concludes, the Debtors
shall declare a “successful bidder” and “back-up bidder” for the Sale in
accordance with the Bidding Procedures Order.

7.No later than five (5) calendar days after the conclusion of the Auction, the
Bankruptcy Court shall have approved the Sale and entered an order authorizing
and approving the Sale (the “Sale Order”) and the transactions contemplated
thereby, in each case, in form and substance satisfactory to the Debtors, the
DIP ABL Agent, the DIP Collateral Trustee, the DIP Notes Trustee, and the
Required DIP Noteholders in their respective sole discretion; provided that the
Debtors and the DIP Noteholders shall negotiate in good faith regarding the
terms of a wind-down of the Debtors after consummation of the Sale (it being
understand that the foregoing proviso does not obligation any of the parties to
reach agreement on the terms of a wind-down).

8.The Sale shall close no later than one hundred and sixty (160) calendar days
after entry of the Petition Date, and the Prepetition ABL Obligations and the
DIP ABL Obligations shall

 

 





25

--------------------------------------------------------------------------------

 



 

 

be indefeasibly paid in full in cash at the closing of such Sale in accordance
with the DIP ABL Loan Documents.

In the event the highest or otherwise best offer received by DIP Debtors in
accordance with the Sale Procedures Order at the Auction provides for the
payment in full of all Prepetition ABL Obligations and all DIP ABL Obligations
(an “ABL Covering Bid”), and the liens in favor of the DIP Noteholders and the
Prepetition Noteholders cannot or will not be consensually released upon the
consummation of such ABL Covering Bid, the Required DIP Noteholders shall be
obligated to make a credit bid, on behalf of all DIP Noteholders, for all or a
portion of the DIP Debtors’ assets, which bid shall provide for the payment in
full in cash of all Prepetition ABL Obligations and DIP ABL Obligations (unless
otherwise agreed by the Prepetition ABL Agent or DIP ABL Agent, as applicable)
at closing, shall be on terms and conditions reasonably acceptable to the DIP
ABL Agent and Prepetition ABL Agent, and shall otherwise be on terms and
conditions that in their totality are at least as favorable to the DIP Debtors
and their estates as the highest or otherwise best third party bid, except that
the credit bid of the applicable portion of the DIP Notes Obligations (and if
applicable the Prepetition Notes Obligations) shall be treated as cash
consideration (such bid, the “DIP Noteholders Credit Bid”).

Expenses

The Issuer and each Guarantor shall agree jointly and severally to pay (and the
Budget shall provide for payment of) all reasonable and documented out-of-pocket
costs, expenses and disbursements of the DIP Collateral Trustee, the DIP Notes
Trustee, the Required DIP Noteholders,  and the other DIP Noteholders (with the
consent of the Required DIP Noteholders) (which in each case shall include
reasonable fees, expenses, and disbursements of counsel and any financial or
strategic advisors or consultants): (i) in connection with the negotiation,
preparation, execution, and delivery of any documents in connection with the
Operative DIP Facility Documents, the DIP Noteholders Credit Bid, the purchase
of all DIP Notes, and/or the Chapter 11 Cases, such costs and expenses
including, without limitation, all due diligence, audit, insurance, appraisal,
and consultant costs and expenses, and all search, filing, and recording fees,
incurred or sustained by the DIP Collateral Trustee, the DIP Notes Trustee,
and/or the DIP Noteholders in connection with the DIP Facility, the Operative
DIP Facility Documents, the Prepetition Notes Documents and/or the DIP
Noteholders Credit Bid or the transactions contemplated thereby, the
administration of the DIP Facility and/or the Prepetition Notes Documents, and
any amendment or waiver of any provision thereof (in each case, whether or not
any such transactions are consummated), (ii) relating to financial diligence and
third-party appraisers retained by or on behalf of any or all of the DIP
Collateral Trustee, the DIP Notes Trustee, or the DIP Noteholders, in connection
with the interpretation, enforcement, or protection of any of their rights and
remedies under Operative DIP Facility Documents

 





26

--------------------------------------------------------------------------------

 



 

 

or in connection with DIP Notes made thereunder or under the Prepetition Notes
Documents or the Prepetition Notes, and (iii)  in connection with the
negotiation, preparation, execution, and delivery of any documents in connection
with the Sale, including the DIP Noteholders Credit Bid.

The foregoing fees and expenses shall be subject to a 14-calendar-day review
period in favor of the Committee and the Office of the United States Trustee.

Assignments

No consent of any Issuer or Guarantor required for any assignments or
participations.  All assignments and participations in connection with the DIP
Notes shall require a pro rata transfer of New Money DIP Notes, Roll-Up Notes,
and Prepetition Notes.

Governing Law

State of New York. 

Advisors to the DDJ Noteholders, the other Backstop DIP Noteholders and the
Required DIP Noteholders

Latham & Watkins LLP, as counsel, and Alvarez & Marsal Securities LLC, as
financial advisor.





27

--------------------------------------------------------------------------------

 



Annex A

 

Events of Default under the DIP Facility shall include (in addition to those
identified in the body of this Summary of Terms and Conditions), without
limitation:

(a)          entry of an order without the prior consent of the DIP Collateral
Trustee, the DIP Notes Trustee, and the Required DIP Noteholders amending,
supplementing, or otherwise modifying any of the DIP Orders;

(b)          reversal, vacation, or stay of the effectiveness of any DIP Order;

(c)          the occurrence of any default or event of default under the DIP ABL
Facility;

(d)          the filing of any motion by the DIP Debtors to dismiss the Chapter
11 Cases or convert the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, or the dismissal of the Chapter 11 Cases or conversion of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;

(e)          termination, expiration, or shortening of the DIP Debtors’
exclusivity periods under section 1121 of the Bankruptcy Code;

(f)          appointment of a chapter 11 trustee for any of the DIP Debtors;

(g)          except as expressly provided in the Term Sheet, any sale of, or the
filing of any motion to sell, all or any substantial portion of the DIP Debtors’
(or their direct or indirect subsidiaries) assets, including the equity of any
direct or indirect subsidiary, outside the ordinary course of business pursuant
to section 363 of the Bankruptcy Code or otherwise that does not provide for a
committed transaction providing sufficient proceeds to cause the DIP Obligations
and the Prepetition Notes Obligations to be paid in full in cash at the closing
of such sale, taking into account the priority of such DIP Obligations and
Prepetition Notes Obligations;

(h)          appointment of an examiner with enlarged powers relating to the
operation of the business of any of the DIP Debtors;

(i)          the DIP Debtors fail to maintain sufficient cash, reserves, and
projected borrowing capacity to pay all accrued administrative obligations and
other administrative claims when due;

(j)          granting of relief from the automatic stay in the Chapter 11 Cases
to permit foreclosure or enforcement on assets of the DIP Debtors having an
aggregate value in excess of an amount to be agreed;

(k)          any DIP Debtor’s filing a motion requesting or supporting, or entry
of an order granting, (1) any super-priority claim or lien which is senior to or
pari passu with the DIP Obligations or the Prepetition Notes Obligations, or (2)
additional or replacement financing, in each case if not permitted by the
Operative DIP Facility Documents;

(l)          institution of any judicial proceeding, or the filing of any
motion, by any DIP Debtor seeking to challenge the validity of any portion of
the Operative DIP Facility Documents, the DIP Obligations, the Prepetition Notes
Documents, or the Prepetition Notes Obligations or the applicability or
enforceability of same or which seeks to void, avoid, limit, subordinate, or
otherwise adversely affect any claim or security interest created by or in
relation to the Operative DIP Facility





28

--------------------------------------------------------------------------------

 



 

Documents or the Prepetition Notes Indenture or related documents or the entry
of any order of the Bankruptcy Court having any such effect;

(m)         the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the DIP Collateral Trustee, the DIP Notes
Trustee, the DIP Noteholders, the Prepetition Notes Trustee, or any holders of
the Prepetition Notes, their respective claims, or the DIP Collateral or the
Prepetition Notes Collateral, or the filing by any DIP Debtor of a motion
supporting such allowance;

(n)          the payment of, or granting adequate protection with respect to,
any pre-petition debt; provided,  however, that this paragraph shall not apply
to any payments or granting of adequate protection with respect to the
Prepetition Notes Obligations or the Prepetition ABL Obligations on the terms
set forth herein or otherwise acceptable to the DIP Collateral Trustee, the DIP
Notes Trustee, and the Required DIP Noteholders;

(o)          the filing of a plan (or, the proposal, support, or failure to
oppose an unfiled plan) by any party of reorganization that does not provide for
the payment in full of the DIP Obligations and the Prepetition Notes Obligations
without the prior written consent of the DIP Collateral Trustee, the DIP Notes
Trustee, and the Required DIP Noteholders;

(p)          failure to comply with the Budget (subject to the permitted
variances described herein);

(q)          the liens or super-priority claims granted with respect to the DIP
Obligations or the Prepetition Notes Obligations cease to be valid, perfected,
and enforceable in any respect;

(r)          the entry of an order amending, supplementing, staying, vacating,
or otherwise modifying the Bidding Procedures Order or any Sale Order, or any
violation of any term or condition set forth in the Bidding Procedures Order or
any Sale Order, in each case without the prior written consent of the DIP
Collateral Trustee, the DIP Notes Trustee, and the Required DIP Noteholders, or
the filing by any DIP Debtor of any motion or application seeking the entry of
any such order without the prior written consent of the DIP Collateral Trustee,
the DIP Notes Trustee, and the Required DIP Noteholders;

(s)          any breach of any provision of any DIP Order;

(t)          any breach of any covenants set forth herein or the covenants or
other terms of the Operative DIP Facility Documents (including the Milestones),
subject to cure periods for certain covenants to be mutually agreed; and

(u)          any DIP Debtor’s filing a motion requesting or supporting, or entry
of an order granting, authorizing or approving, any action adverse to the DIP
Collateral Trustee, the DIP Notes Trustee, the DIP Noteholders, the Prepetition
Notes Trustee, or the holders of the Prepetition Notes or their rights and
remedies or their interest in the DIP Collateral or the Prepetition Notes
Collateral.

29

--------------------------------------------------------------------------------